DISMISS and Opinion Filed June 29, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00183-CV

 KENNETH GORDON AND HARDCORE TRUCKING SOLUTIONS LLC,
                      Appellants
                         V.
           TRUCKING RESOURCES INC., Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-02385-2019

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated March 8, 2022, we notified appellants the $205 filing

fee was due. We directed appellants to remit the filing fee within ten days and

expressly cautioned appellants that failure to do so would result in dismissal of the

appeal. Also by postcard dated March 8, 2022, we informed appellants the docketing

statement in this case was due. We cautioned appellants that failure to file the

docketing statement within ten days might result in the dismissal of this appeal

without further notice. On June 9, 2022 we sent a second notice regarding the filing
fee, as well as a letter informing appellants the clerk’s record had not been filed

because appellants had not paid for the clerk’s record. We directed appellants to

provide, within ten days, verification they had either paid for or made arrangements

to pay for the record or were entitled to proceed without payment of costs. We

cautioned appellants that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellants have not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

220183F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KENNETH GORDON AND                           On Appeal from the 366th Judicial
HARDCORE TRUCKING                            District Court, Collin County, Texas
SOLUTIONS LLC, Appellants                    Trial Court Cause No. 366-02385-
                                             2019.
No. 05-22-00183-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
TRUCKING RESOURCES INC.,                     participating.
Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee TRUCKING RESOURCES INC. recover its
costs of this appeal from appellants KENNETH GORDON AND HARDCORE
TRUCKING SOLUTIONS LLC.


Judgment entered June 29, 2022




                                       –3–